Citation Nr: 1226801	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had 20 years of active service at the time of his discharge in June 1999.  He died in September 2004.  The appellant claims benefits as the Veteran's widow. 

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012, the Board sent the appellant a letter informing her that the Veterans Law Judge who conducted a February 2007 Board hearing was no longer employed at the Board and asked her to indicate whether she wanted to attend a new hearing.  The appellant responded that she wanted a new hearing before a Veterans Law Judge at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO before a Veterans Law Judge. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


